Citation Nr: 0708846	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  99-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lower back 
disability on a secondary basis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left foot 
disorder on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February 6, 1980 to March 24, 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2004 the Board remanded the case to 
afford the veteran a travel board hearing.  In September 
2006, the veteran testified at a travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with her claims folder.  
The case has been returned to the Board for further appellate 
action.  

At the September 2006 travel Board hearing, the veteran's 
motion to advance the case on the Board's docket was granted.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c)).

The issue of entitlement to service connection for a left 
foot disability on a secondary basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional action is 
required on her part.


FINDINGS OF FACT

1.  A January 1984 Board decision denied the veteran's claim 
of entitlement to service connection for a back condition on 
the basis that there was no evidence of a current disability 
and there was no evidence of record etiologically linking any 
alleged back condition to the veteran's service-connected 
right foot disability.  

2.  The evidence received since the January 1984 Board 
decision, with respect to the denial of service connection 
for a back condition, is either cumulative or redundant.  It 
does not bear directly and substantially upon the specific 
matter of whether the veteran's current back disability is 
etiologically linked to her service-connected right foot 
disability; and when considered with all of the evidence of 
record, it has no significant effect upon the facts 
previously considered.

3.  The January 1984 Board decision also denied service 
connection for a left foot disorder, on the bases that the 
disability pre-existed service and was not secondary to her 
service-connected right foot disability.

4.  A subsequent October 1991 rating decision also denied the 
veteran's claim of entitlement to service connection for a 
left foot disorder, on the basis that the veteran had not 
submitted new and material evidence.  The veteran did not 
initiate an appeal of this adverse determination.

5.  The evidence received since the October 1991 rating 
decision, with respect to the denial of service connection 
for a left foot disorder, is neither wholly cumulative nor 
redundant, and it bears directly and substantially upon the 
specific matter of whether the veteran developed a left foot 
disorder secondary to her service-connected right foot 
disorder, and is so significant that it must be considered 
with the other evidence of record in order to fairly decide 
the merits of the claim of entitlement to service connection 
for a left foot disorder on a secondary basis.


CONCLUSIONS OF LAW

1.  The January 1984 Board decision, which denied the 
veteran's claim of entitlement to service connection for a 
back condition, is a final decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2006).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
low back condition on a secondary basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The October 1991 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
left foot disorder as secondary to the service-connected 
right foot disability, is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a left foot disorder on a secondary basis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the claim for service connection for a 
back condition was denied by the Board in a January 1984 
determination.  The claim for service connection for a left 
foot disorder was most recently denied by the RO in an 
October 1991 rating decision.  The RO provided the veteran 
with notice of what information or evidence was needed in 
order to reopen her claims in the January 1999 statement of 
the case (SOC), letters dated in January 2003 and September 
2003, and subsequent supplemental statements of case (SSOCs).  
Although the RO notification letters and the SOC were not 
provided to the veteran until after the initial rating 
decision, the Board finds that, under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence she should submit 
to substantiate the claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of her claims.  Therefore, the Board 
finds that any defect with respect to the timing of the 
receipt of the VA's notice requirements for her claims is 
harmless error in this case.

Moreover, the January and September 2003 letters in 
conjunction with the January 1999 SOC and January 2003 SSOC 
met the requirements with respect to the content of the 
notice pertaining to claims to reopen.  In this regard, the 
Board denied the claim for service connection for a back 
condition in January 1984 because there was no objective 
evidence of a current disability or linking any alleged back 
disability to the veteran's service-connected right foot 
disability.  The Board also denied the claim for service 
connection for a left foot disorder because the evidence 
failed to etiologically link it to her right foot disability.  
See January 1984 Board decision.  An October 1991 rating 
decision denied the veteran's claim to reopen her claim of 
entitlement to service connection for a left foot disorder on 
the basis that new and material evidence had not been 
submitted to reopen.  See October 1991 rating decision.  In 
its January and September 2003 letters, the RO told the 
veteran that to reopen her claims she must submit new and 
material evidence, the 1999 SOC and January 2003 SSOC and the 
September 2003 letter provided her with an adequate 
definition of new and material evidence, and the SOC and SSOC 
referred to the reasons for the previous denials of her 
claims when they informed her that the submitted evidence 
still failed to link the current disabilities to her service 
or service-connected disabilities.  In this case, the Board 
finds that, taken together, the January and September 2003 
notice letters, January 1999 SOC, and January 2003 SSOC 
sufficiently explained to the veteran that, in order to 
reopen her previously denied claims, she needed to submit 
evidence demonstrating that she has left foot and back 
disabilities as a result of her service-connected right foot 
disability.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In its January and September 2003 letters, the RO informed 
the veteran that it would help her get evidence to support 
her claims.  In this regard, VA has a more limited duty to 
assist a veteran regarding an application to reopen a 
previously denied claim than it does regarding an original 
claim.  38 U.S.C.A. § 5103A(f).  Where the veteran puts VA on 
notice of the existence of a specific, particular piece of 
evidence that might constitute new and material evidence to 
reopen her claim, VA may assist her in obtaining that 
evidence if she provides enough information and evidence to 
enable VA to assist her.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996).  Concerning this, the RO did fulfill its 
duty to assist her by seeking to obtain medical records about 
which the veteran provided sufficient information.  For these 
reasons, the Board concludes that VA has met its duty to 
notify and assist in this case.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection and also 
provided with notice of the type of evidence necessary to 
establish disability ratings and notice of the type of 
evidence necessary to establish effective dates for her 
initial disability ratings for such disabilities in an August 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The veteran is seeking to reopen her claims of entitlement to 
service connection for a left foot disability and a back 
condition, both as secondary to her service-connected right 
foot disability.  Both claims were previously denied by a 
January 1984 Board decision.  A subsequent October 1991 
rating decision denied the veteran's attempt to reopen her 
claim for service connection for a left foot disorder. The 
veteran did not appeal the October 1991 rating decision.  
Those decisions are final and binding on her based on the 
evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1100, 
20.1103 (2006). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Because her request was 
initiated prior to August 29, 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this case.  
Compare 38 C.F.R. § 3.156(a) (2006) with 38 C.F.R. § 3.156(a) 
(1999 and 2001).

For applications filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Lower Back Disability

Service connection is currently in effect for post operative 
residuals of a right foot injury with fracture, currently 
evaluated as 20 percent disabling.

Reviewing the evidence submitted by the veteran in her 
attempt to reopen her claim for service connection for a low 
back disability, the Board finds that she has not submitted 
new and material evidence.  The Board's January 1984 denial 
was based on the lack of medical evidence of a current 
disability and no evidence etiologically linking any alleged 
back disability to her service-connected right foot 
disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.310.  Although the veteran has submitted medical evidence 
of current disc disease in the lumbar spine, the evidence 
submitted since the January 1984 Board decision does not 
etiologically link her degenerative disc disease of the spine 
to service or to her service-connected right foot disability.  

For these reasons, the Board determines that the newly 
proffered evidence, while indicating a current back 
diagnosis, by itself or in connection with all the evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
None of the evidence submitted since the January 1984 
decision shows any link between the current back disability 
and her service-connected right foot disability.  The only 
evidence linking her back disability to her service-connected 
right foot is the veteran's assertion of such.  The veteran's 
contentions regarding the cause of her back disability are 
not probative, since as a layperson she is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

For the above reasons, the Board determines that the evidence 
received into the record since the January 1984 Board 
decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156(a), as in effect prior to August 29, 2001, and 
provides no basis to reopen the previously denied claim of 
entitlement to service connection for a back disability on a 
secondary basis.  Accordingly, the appeal is denied.

Left Foot Disorder

As noted above, the veteran's claim for service connection 
for a left foot disorder on a secondary basis was initially 
denied on the basis that it pre-existed service and was not 
aggravated by her service or attributed to her service-
connected right foot.  

The Board finds that, assuming the credibility of the private 
June 1999 initial comprehensive evaluation, the submitted 
evidence is new, not cumulative or redundant.  This newly 
submitted evidence is also material because it tends to show 
that the veteran's left foot disorder may be etiologically 
linked to her service-connected right foot disability, as the 
examiner opines that the left foot disability is directly 
related to the compensatory gait resulting from the initial 
right foot injury.  As such, the Board finds that such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, as service 
connection was previously denied because there was no 
evidence of an etiological link between the veteran's left 
foot and her service-connected right foot.  Thus, the Board 
determines the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001), and the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a lower back disability on a 
secondary basis is not reopened.  The appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left foot disorder on 
a secondary basis is reopened; the appeal is granted to this 
extent only.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a left foot disorder on 
a secondary basis, the Board may proceed with adjudication of 
this claim only after ensuring compliance with VA's duties to 
notify and assist the veteran.  Among other things, VA's 
duties to assist the veteran require that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

A review of the evidence of record indicates that the 
veteran's claim for service connection for a left foot 
disability secondary to her service-connected right foot 
disability has been denied on the grounds that her left foot 
disability pre-existed service and was not aggravated by her 
service or caused by her service-connected right foot 
disability.  An October 1979 private hospital record 
indicates the veteran had injured her right foot.  The 
veteran's pre-enlistment history and examination reports do 
not indicate any left foot complaints, findings, treatment or 
diagnoses.  Her service medical records show she complained 
of bilateral foot pain the first day of active duty.  X-ray 
studies revealed pes cavus and a questionable old tibial 
sesamoid fracture in the right foot.  The diagnosis was 
symptomatic acquired pes cavus.  An April 1980 VA treatment 
record indicates the veteran was treated with a short leg 
cast for diagnosed stress fracture or osteochondritis of the 
sesamoid of the right first metatarsal joint.  She 
subsequently continued to seek treatment for right foot 
complaints.  In December 1981, the veteran underwent surgical 
excision of the right medial sesamoid and left lateral 
sesamoid at a VA facility.  A January 1982 VA orthopedic 
examination report relevantly shows she complained of left 
foot pain and notes that she had been favoring her right foot 
for 2 years and had put strain on the left foot.  June 1982 
and June 1999 letters from her treating physicians attribute 
the veteran's left foot sesamoid fracture and subsequent 
removal to her initial right foot injury and her resultant 
compensatory gait.  Based on the medical evidence of record, 
the Board finds that the veteran should be afforded an 
orthopedic examination to determine the etiology of her 
current left foot disorder.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical care providers (VA 
and non-VA) from whom she has received 
treatment for a left foot disability from 
October 2003 to the present.  After 
obtaining any necessary release, the AMC 
should attempt to obtain records of any 
such treatment.

2.  Schedule the veteran for an 
orthopedic VA examination for the purpose 
of determining the nature and etiology of 
the veteran's current left foot 
disability.  The claims folder must be 
made available to the examiner for review 
of pertinent documents therein.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is requested to address the following:  
(a) whether the veteran's current left 
foot disorder pre-existed service; and if 
so, whether such disorder increased in 
severity beyond the natural progress of 
the disease during the course of the 
veteran's period of service; If a left 
foot disorder did pre-exist service state 
(b) whether it is at least as likely as 
not that the current left foot disorder 
was aggravated (permanently increased in 
severity beyond the natural progression 
of the disorder) by her service-connected 
right foot disability.  If a left foot 
disorder did not pre-exist service state 
(c) whether it is at least as likely as 
not that the veteran's service-connected 
right foot disability caused or 
chronically worsened her current left 
foot disorder.  The examiner should 
provide a complete rationale for all 
opinions given.  Each opinion should be 
supported by the medical evidence of 
record and medical principles.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to secondary 
service connection for a left foot 
disorder, on a de novo basis.  

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and her representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


